NO. 12-02-00368-CR

NO. 12-02-00369-CR

NO. 12-02-00370-CR

NO. 12-02-00371-CR

NO. 12-02-00372-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



PATRICK RANDALL POSTON,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of various
offenses, and punishment was imposed in open court on September 9, 2002. Thereafter, Appellant
timely filed a motion for new trial.  Consequently, Appellant's notice of appeal was due on
December 4, 2002.  Tex. R. App. P. 26.2(a)(2).  However, Appellant filed his notice of appeal on
December 6, 2002.  After receiving notice that the record does not show the jurisdiction of this court,
Appellant filed a motion for leave to file late notice of appeal.
	Appellant's December 6, 2002 notice of appeal is untimely, which leaves us without
jurisdiction over the appeal.  Furthermore, this court has no authority to allow the late filing of a
notice of appeal except as provided by Rule 26.3.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); Boyd
v. State, 971 S.W.2d 603, 605-06 (Tex. App.- Dallas 1998, no pet.).  Consequently, Appellant's
motion for leave to file late notice of appeal is overruled, and this appeal is dismissed for want of
jurisdiction. 

Opinion delivered January 15, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.





















(DO NOT PUBLISH)